                                                             45co1 -21 06-CT-00051 6                                                            Filed: 6/1/2021 12:21   PM
                                                                                                                                                                    Clerk
USDC IN/ND case 2:21-cv-00216-TLS-JEM
                                Lake Circuitdocument
                                             Court   1-2 filed 07/08/21 page 1 of 2                                                                   Lake County, Indiana




STATE OF INDIANA                                   )                       IN          THE LAKE CIRCUIT//SUPERIOR COURT
                                                   )   SS:
COUNTY OF LAKE                                     )



ESTATE OF:                                                                 )

SHARON LORRAINE JOHNSON,                                                   )

By Karen L.          Johnson, Personal                                             )

                                                                                       )



VS.                                                                                        CAUSE NO:
                                                                           vvvvv




ASADA GRILL AND CANTINA, LLC.
            Defendant




THE STATE OF INDIANA TO THE DEFENDANT:
                                                   SUMMONS                             Rigo A. Gutierrez
                                                                                       Registered Agent, Asada Grill and Cantina, LLC.
                                                                                       2907 W.   45th Street

                                                                                       Highland, IN 46322



You have been       sued by the Plaintiffs in the Court stated above.                  The nature of the proceedings against you appears   in the
COMPLAINT and other documents                attached to this      SUMMONS.

You must either personally        0r   by your attorney ﬁle your written answer t0 the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this          SUMMONS and the COMPLAINT were personally served upon you 0r your agent or left for
you by the Sheriff or other process server.

               SUMMONS and COMPLAINT were left for you and you then received by ﬁrst class mail (not certiﬁed) a copy
In the event the
of theSUMMONS alone, this mailing is merely a conﬁrmation that the SUMMONS and COMPLAINT were previously left for
you. You should not consider the date 0n which you receive the mailed SUMMONS as the commencement date for the time
period allowed for your answer.           Rather, the time period allowed for your written answer              commences 0n   the date   when the
SUMMONS and COMPLAINT were ﬁrst personally served upon you 0r your agent 0r left for you by the                                Sheriff 0r other process
serve.

However, if you 0r your agent ﬁrst received the SUMMONS and the COMPLAINT by certiﬁed mail, you have twenty-three (23)
days from the date of receipt to ﬁle your written answer with the Clerk.


If you fail to   answer the COMPLAINT of the                 Plaintiffs Within the times prescribed herein,    judgment Will be entered against you
for   What the            have demanded.
                 Plaintiffs



If you   have a claim against the      Plaintiffs arising      from the same transaction or occurrence, you may be required        to assert   such
claim in writing together with your written answer.

       The following manner 0f service        is   here by designated:                     certiﬁed mail

                      .   .
                                                                                             6/ 1 /2021
Attorneys for Plalntlffs:                                                  DATE
Burton A. Padove, No. 13893-45
2546   45th Street                                                                                  Lore nzo Arredon
Highland, Indiana          46322                                                           LAKE CIRCUIT/SUPERIOR COURT
Telephone:                (2 1 9) 836-2200
                                                                                                 SR
Facsimile:                (219) 836-9388                                   By:
                                                                                           Deputy Clerk




                                                                                                                                                    Exhibit B
USDC IN/ND case 2:21-cv-00216-TLS-JEM document 1-2 filed 07/08/21 page 2 of 2


                                            CLERK'S CERTIFICATE OF MAILING
  Ihereby certify that 0n the           day of                                           2021,                                       ,
                                                                                                                                                    I

  mailed a copy of this SUMMONS and a copy 0f the Complaint to the Defendant by Certiﬁed mail,
  requesting a return receipt, at the address furnished                 by   the Plaintiff.

                                                          CLERK OF THE LAKE CIRCUIT/SUPERIOR COURT

                                                          Dated:                                                                             ,
                                                                                                                                                 2021.
                                                          By:

                                                                       Deputy Clerk


                                    RETURN ON SERVICE OF SUMMONS BY MAIL
  I hereby                                     was received by me showing that the
                certify that the attached return receipt                                                              SUMMONS and a
   copy of the Complaint mailed to Defendant were accepted by the Defendant on the
                                 day of                                                                ,
                                                                                                           2021.

  I   hereby certify that the attached return receipt was received by                  me showing that the            SUMMONS and a
   copy of the Complaint were returned not accepted on the                                                   day 0f
                                                  202 1.           ,




                                                          CLERK OF THE LAKE CIRCUIT/SUPERIOR COURT
                                                          Dated:                                                                         ,
                                                                                                                                             202 1.
                                                          By:

                                                                       Deputy Clerk


                   RETURN OF SERVICE OF SUMMONS BY SHERIFF OF LAKE COUNTY
  I   hereby certify that   I   have served the Within          SUMMONS:
   1. By delivering 0n                                                                             ,
                                                                                                       2021, a copy 0f this              SUMMONS, a
   copy of the Complaint and         all   other materials ﬁled the          same   date t0 each 0f the within          named person(s).
  2.    By leaving 0n                                                                    2021, for each 0f the within                    named
  person(s) a copy 0f the        SUMMONS, a copy 0f the Complaint and all other materials                              ﬁled the same date                at

  the respective dwelling house 0r usual place 0f abode 0f in                                                               ,
                                                                                                                                    Indiana, With a
  person 0f suitable age and discretion residing within, whose usual duties 0r                              activities include           prompt
   communication 0f such information                      person served, 0r by otherwise leaving such process thereat, and
                                                     to the

  by mailing a copy of the         SUMMONS            Without the Complaint to the said named person(s) at the address
   listed herein.

   3.   This   SUMMONS came t0 hand this date                                                                               ,
                                                                                                                                    2021.

   The within named was not found               in   my   bailiwick this date                                                   ,
                                                                                                                                    2021.

  ALL DONE IN LAKE COUNTY, INDIANA.

                                                          CLERK OF THE LAKE CIRCUIT/SUPERIOR COURT
                                                          By:


                                                     SERVICE ACKNOWLEDGED
  A copy 0f the Within SUMMONS, a copy 0f the Complaint and all materials ﬁled the same date attached
  thereto      were received by    me   at in                                                 ,
                                                                                                  Indiana,     0n   this date
                                                                                     2021.

   Signature of Defendant
